Rule 497(k) Registration Nos. 333-167073 and 811-22417 Destra Investment Trust Supplement Dated February 21, 2012 To the Summary Prospectuses, Prospectus and Statement of Additional Information for Destra Global L-Series Fund, Destra International L-Series Fund and Destra US All Cap L-Series Fund Dated February 1, 2012, as supplemented February 3, 2012 The Board of Trustees has approved the termination and liquidation of the Destra International L-Series Fund and Destra US All Cap L-Series Fund (the “Funds”).The Funds will cease the sale of shares on February 29, 2012 and will liquidate any remaining shareholder accounts and send shareholders the proceeds of the liquidation shortly thereafter. In addition, the Board of Trustees has approved a name change to the Destra Global L-Series Fund.Effective February 21, 2012, the Destra Global L-Series Fund’s name is changed to Destra Next Dimension Fund. Please Keep This With Your Fund’s Prospectus For Future Reference
